                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                              ALEXANDRIA DIVISION




MUJAHEED ABDUL QADIR and                             )
ANISA BARADIA,                                       )
                                                     )
       Petitioners,                                  )
                                                     )
v.                                                   )
                                                     )     Case No.: 1:20-cv-00391-CMH-MSN
KIMBERLY ZANOTTI,                                    )
SARAH TAYLOR,                                        )
KEN CUCCINELLI,                                      )
CHAD WOLF,                                           )
WILLIAM BARR, in their official capacities,          )
                                                     )
       Respondents.                                  )

                                              ORDER

       Before the Court is a Motion for Leave to File Under Seal (“Motion”) filed by counsel for

Petitioners.

       It appearing to the court that the Petition for Review (Dkt. 1) and its Exhibits G (Dkt. 1-

9) and H (Dkt. 1-10) were inadvertently filed without the redaction of Petitioner Mujaheed

Abdul Qadir’s full date of birth as required by Federal Rule of Civil Procedure 5.2(a); and

       It further appearing to the Court that sealing is necessary to comply with Federal Rule of

Civil Procedure 5.2(a).

       Upon consideration whereof, the Motion is GRANTED; and it is hereby ORDERED,

pursuant to Federal Rule of Civil Procedure 5.2(a) and Local Rule 5, that page five of the

Petition for Review (Dkt. 1), page one of Exhibit G (Dkt. 1-9), and page one of Exhibit H (Dkt.

1-10) to the Petition for Review be sealed.




                                                1
       The Clerk is directed to file the redacted copies of the Petition for Review (Dkt. 1),

Exhibit G (Dkt. 1-9), and Exhibit H (Dkt. 1-10) in the public record.


Entered this 8th day of May, 2020.

                                                                           /s/
                                                     Michael S. Nachmanoff
                                                     United States Magistrate Judge




                                                2
